Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 1 of 24 PageID 603




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   THE DIAZ FRITZ GROUP, INC.,

         Plaintiff,

   v.                                  Case No. 8:20-cv-785-VMC-AAS

   WESTFIELD INSURANCE COMPANY,

         Defendant.

   ______________________________/

                                   ORDER

         This matter comes before the Court pursuant to Plaintiff

   Diaz Fritz Group, Inc.’s Motion for Partial Summary Judgment

   (Doc.   #   47)   and   Defendant   Westfield   Insurance   Company’s

   Motion for Summary Judgment (Doc. # 48), filed on January 22,

   2021. For the reasons discussed below, Diaz Fritz’s Motion is

   denied and Westfield’s Motion is granted.

   I.    Background

         A.    The Insurance Policy

         The following facts are undisputed. Plaintiff Diaz Fritz

   Group, Inc. is a general contractor in the state of Florida.

   (Doc. # 1-1 at 16).        Effective from January 1, 2009 through

   January 1, 2010, Diaz Fritz purchased a general liability

   insurance policy        (“the policy”)   from Defendant Westfield
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 2 of 24 PageID 604




   Insurance Company. (Id. at 16, 71).          In relevant part, the

   policy provided the following coverage:

         a.   We will pay those sums that the insured becomes
              legally obligated to pay as damages because of
              “bodily injury” or “property damage” to which
              this insurance applies. We will have the right
              and duty to defend the insured against any
              “suit” seeking those damages . . .

         b.   This insurance applies to “bodily injury” and
              “property damage” only if:

               (1)   The “bodily injury” or “property damage”
                     is caused by an “occurrence” that takes
                     place in the “coverage territory;”

               (2)   The “bodily injury” or “property damage”
                     occurs during the policy period[.]

   (Id. at 97).

         The policy defined an “occurrence” as “an accident,

   including continuous or repeated exposure to substantially

   the same general harmful conditions.” (Id. at 110). “Property

   damage” was:

         a.   Physical injury to tangible property, including
              all resulting loss of use of that property. All
              such loss of use shall be deemed to occur at
              the time of the physical injury that caused it;
              or

         b.   Loss of use of tangible property that is not
              physically injured. All such loss of use shall
              be deemed to occur at the time of the
              “occurrence” that caused it.

   (Id.).




                                     2
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 3 of 24 PageID 605




         Under the policy, a “suit” was defined as “a civil

   proceeding    in   which   damages       because   of    ‘bodily     injury’,

   ‘property damage’ or ‘personal and advertising injury’ to

   which this insurance applies are alleged.” (Id. at 111). This

   included:

         a.   An arbitration proceeding in which such damages
              are claimed and to which the insured must submit
              or does submit with our consent; or

         b.   Any   other  alternative dispute  resolution
              proceeding in which such damages are claimed
              and to which the insured submits with our
              consent.

   (Id.).

         B.     The Underlying Litigation

         In 2011, Diaz Fritz initiated suit in Florida state court

   against    non-party    Hayward     Baker,     Inc.      (“the     underlying

   litigation”). (Doc. # 47-1). The operative complaint in that

   suit alleged that in May 2009, Diaz Fritz entered into a

   subcontract    with    Hayward    to     perform    foundation       work    at

   University Community Hospital Carrollwood (“the hospital”).

   (Id. at ¶¶ 6-7).

         While   executing    the    subcontract,          Hayward     allegedly

   caused flooding in one of the hospital’s building. (Id. at ¶

   8).   Diaz    Fritz    eventually      paid   the       hospital    for     the

   restoration and remediation of the damaged property. (Id. at



                                        3
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 4 of 24 PageID 606




   ¶ 9). Diaz Fritz claimed that the flooding was the result of

   “defective work,” therefore Hayward breached the subcontract

   and was liable to Diaz Fritz for all costs paid to the

   hospital. (Id.).

         Hayward filed an answer to the complaint containing

   several affirmative defenses. (Doc. # 48-4). In the third

   affirmative defense, Hayward stated:

         [Diaz Fritz’s] claims are barred because any
         alleged damages to [Diaz Fritz] and [the hospital]
         were caused, in whole or in part, by [Diaz Fritz’s]
         own actions or conduct. Specifically, [Diaz Fritz]
         failed to provide a waste pond for [Hayward’s]
         work; instructed [Hayward] to push back spoils on
         the site; and failed to adequately monitor or
         supervise the overall site conditions, including
         but not limited to the overall grading and drainage
         on the Project.

   (Doc. # 48-4 at 4).

         Hayward also asserted two counterclaims against Diaz

   Fritz. (Id. at 7-9). Count I alleged that Diaz Fritz breached

   its obligations under the subcontract by failing to pay

   Hayward for its work on the hospital, and sought payment of

   the    $290,000.00    allegedly       due   and   owing   under   the

   subcontract. Count II sought recovery in quantum meruit for

   the reasonable value of the labor, services, and materials

   furnished by Hayward during the hospital project.




                                     4
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 5 of 24 PageID 607




         Diaz    Fritz     tendered       the    responsive     pleadings      to

   Westfield     and     requested    a       defense   in    the     underlying

   litigation.     (Doc.    #   47-4).        Westfield      denied    coverage,

   asserting that neither the counterclaims nor affirmative

   defenses implicated the duty to defend. (Id. at 8). Diaz Fritz

   continued the underlying litigation without a defense from

   Westfield, eventually proceeding to a jury trial.

         Prior to trial, Diaz Fritz and Hayward stipulated that

   (1)   Hayward   performed     all      construction        work    under   the

   subcontract, and (2) the contract price was $290,000.00.

   (Doc. # 52-1 at ¶ 7; Doc. # 48-5 at 2). Accordingly, the state

   court instructed the jury that it must accept the following

   fact as true:

         Hayward [] is entitled to $290,000.00 for the work
         it   performed  under   the  [Diaz   Fritz/Hayward
         subcontract], subject to any offset for damages
         Hayward [] is held liable for relating to the
         [property] damage to the hospital.

   (Doc. # 48-5 at 2).

         The parties also stipulated as to the total amount of

   property damage to the hospital. (Id.). The jury was therefore

   directed to accept as true that Diaz Fritz paid $471,601.16

   for water intrusion damage to the hospital, $11,680.50 to

   clean grout from a storm water vault, and $22,316.06 to repair

   a sewer line. (Id.).


                                          5
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 6 of 24 PageID 608




         The jury instructions continued:

         Each party has a claim. Hayward [] has a claim
         against [Diaz Fritz] for the balance of money it is
         owed for work performed under the parties’
         Subcontract. [Diaz Fritz] has a claim against
         Hayward [] for the difference between what [Diaz
         Fritz] spent to fix the damages to the hospital and
         the amount that Hayward [] otherwise would have
         been paid pursuant to the Subcontract.

   (Id. at 3).

         As far as damages, the court told the jury that Hayward

   sought “the full amount it claims is owed on the Subcontract,

   $290,000.”    (Id.   at   4).    Diaz     Fritz,   on   the    other    hand,

   “assert[ed] that its cost of correcting the [aforementioned,

   stipulated] damage . . . was more than the amount of money

   that Hayward [] otherwise would have been paid under the

   Subcontract.”    (Id.     at    3).   Therefore,    Diaz      Fritz    sought

   damages against Hayward for the cost of remediating the water

   intrusion     ($471,601.16),          repairing     the       sewer      line

   ($22,316.06), and cleaning the grout from the storm water

   vault ($11,680.50), “less [the] $290,000.00” that it owed

   Hayward for the completed subcontract. (Id.).

         Accordingly, during deliberations the special verdict

   form asked the jury the following questions:

         (1)   Is [Hayward] responsible for the damage caused
               by the water intrusion into the hospital?




                                         6
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 7 of 24 PageID 609




                 •   If you said “Yes”, in what amount is
                     [Hayward] responsible? . . . The parties
                     agree that the total cost paid for this
                     damage by [Diaz Fritz] was $471,601.

         (2)     Is [Hayward] responsible             for     damaging   the
                 sanitary sewer line?

                 •   If you said “Yes”, in what amount is
                     [Hayward] responsible? . . . The parties
                     agree that the total cost paid for this
                     damage by [Diaz Fritz] was $22,316.

         (3)     Is [Hayward] responsible for the grout getting
                 into the storm water vault?

                 •   If you said “Yes”, in what amount is
                     [Hayward] responsible? . . . The parties
                     agree that the total cost paid for this
                     damage by [Diaz Fritz] was $11,680.50.

   (Doc. # 47-6). The jury answered “yes” to all three questions

   and   found       that   Hayward   was       responsible    for   a   total   of

   $263,956.75 worth of damage. (Id.).

         Subtracting this figure (and an additional $2,639.57 for

   Diaz Fritz’s lost overhead and profit) from the $290,000.00

   contract amount, the jury arrived at a net award of $23,403.68

   in favor of Hayward. (Id.). On September 26, 2018, the trial

   court entered a final judgment in favor of Hayward in the

   amount of $361,902.44. (Doc. # 47-7).

         C.      The Instant Action

         Due to Westfield’s denial of coverage and decision not

   to defend or indemnify the underlying litigation, Diaz Fritz



                                            7
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 8 of 24 PageID 610




   initiated the present action in state court on March 11, 2020.

   (Doc. # 1-1 at 5). The four-count complaint requested a

   declaratory judgment that Westfield was obligated to defend

   Diaz Fritz in the underlying litigation and indemnify the

   final judgment (Count I); alleged that Westfield breached the

   insurance    policy    by   wrongfully    refusing   to    defend   and

   indemnify Diaz Fritz in the underlying action (Count II); and

   sought damages under Florida law for bad faith (Counts III

   and IV). (Id. at 8-14).

         Westfield removed the case to federal court on April 3,

   2020. (Doc. # 1). On April 17, 2020, Westfield moved to

   dismiss Counts I, III, and IV. (Doc. # 8). The Court granted

   the motion and dismissed all counts except Count II, the

   breach of contract claim. (Doc. # 27).

         Discovery has now closed and both parties move for

   summary    judgment.   (Doc.   ##   47,   48).   Both     parties   have

   responded (Doc. ## 49, 52) and replied. (Doc. ## 53, 57). The

   Motions are ripe for review.

   II.   Legal Standard

         Summary Judgment is appropriate “if the movant shows

   that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.”             Fed.

   R. Civ. P. 56(a). A factual dispute alone is not enough to


                                       8
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 9 of 24 PageID 611




   defeat a properly pled motion for summary judgment; only the

   existence of a genuine issue of material fact will preclude

   a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

   reasonable jury could return a verdict for the non-moving

   party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

   (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

   Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

   it may affect the outcome of the suit under the governing

   law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

   1997). The moving party bears the initial burden of showing

   the court, by reference to materials on file, that there are

   no genuine issues of material fact that should be decided at

   trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

   1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477

   U.S. 317, 323 (1986)). “When a moving party has discharged

   its burden, the non-moving party must then ‘go beyond the

   pleadings,’ and by its own affidavits, or by ‘depositions,

   answers    to   interrogatories,      and   admissions    on   file,’

   designate specific facts showing that there is a genuine issue

   for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

   593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324).


                                     9
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 10 of 24 PageID 612




          “Summary judgment may be inappropriate even where the

    parties agree on the basic facts, but disagree about the

    factual inferences that should be drawn from these facts.”

    Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d

    1294, 1296 (11th Cir. 1983). If there is a conflict between

    the parties’ allegations or evidence, the non-moving party’s

    evidence is presumed to be true and all reasonable inferences

    must be drawn in the non-moving party’s favor. Shotz v. City

    of Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003). If

    a reasonable fact finder evaluating the evidence could draw

    more than one inference from the facts, and if that inference

    introduces a genuine issue of material fact, the court should

    not grant summary judgment. Samples ex rel. Samples v. City

    of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988) (citing

    Augusta Iron & Steel Works, Inc. v. Emp’rs Ins. of Wausau,

    835 F.2d 855, 856 (11th Cir. 1988)).

          Finally,   the   filing    of   cross-motions    for   summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–


                                     10
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 11 of 24 PageID 613




    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

    judgment   will   not,   in   themselves,   warrant    the   court   in

    granting   summary    judgment   unless   one   of   the   parties   is

    entitled to judgment as a matter of law on facts that are not

    genuinely disputed . . . .” (quotation omitted)).

    III. Analysis

          Westfield moves for summary judgment on the breach of

    contract claim, requesting the Court find that “there was no

    duty to defend or indemnify Diaz Fritz with respect to the

    underl[y]ing Lawsuit.” (Doc. # 48 at 14). Diaz Fritz also

    seeks summary judgment, asking the Court to “find[] that

    Westfield breached its duty to defend [Diaz Fritz] in the

    underlying litigation.” (Doc. # 47 at 14). The Court will

    examine each Motion in turn.

          A.   Westfield’s Motion

          Westfield argues that summary judgment is appropriate

    because the defense asserted by Hayward “is not an affirmative

    claim for relief or ‘suit’ that would give rise to coverage

    under the subject policy.” (Doc. # 48 at 11).

          Diaz Fritz     responds that when Hayward’s affirmative

    defenses and counterclaim are read in their totality, “it was

    clear [Hayward] alleged it was entitled to the full amount of


                                     11
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 12 of 24 PageID 614




    the   sums   owed   under   the   Subcontract   ‘because    of’   [Diaz

    Fritz’s] liability for [the hospital’s] property damage.”

    (Doc. # 52 at 15). Therefore, according to Diaz Fritz, the

    pleadings as a whole “constitute a ‘suit’ under the terms of

    the Policy, . . . triggering Westfield’s duty to defend.”

    (Id. at 14).

          The Court agrees with Westfield that under the policy,

    it had no duty to defend or indemnify Diaz Fritz in the

    underlying litigation.

          Both parties have briefed this matter under Florida law.

    (Doc. # 47 at 7-8; Doc. # 52 at 7). Considering the policy

    was issued to a Florida insured, and the underlying litigation

    occurred in Florida state court, the Court agrees that Florida

    contract law governs the case. See Trans Caribbean Lines,

    Inc. v. Tracor Marine, Inc., 748 F.2d 568, 570 (11th Cir.

    1984) (holding that “Florida applies its own laws to interpret

    policies which are purchased and delivered in that state”);

    Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1059

    (11th   Cir.   2007)   (noting    that   generally,   the   lex   locus

    contractus of an insurance policy is the state where the

    insured executed the insurance application).

          Florida law requires that the plain and unambiguous

    language of the policy controls. Swire Pac. Holdings, Inc. v.


                                       12
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 13 of 24 PageID 615




    Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003). Only if the

    language    is     susceptible      to    more      than     one    reasonable

    interpretation,        “one   providing     coverage         and    the     other

    limiting coverage,” will the court resolve the ambiguity,

    construing the policy to provide coverage. Interline Brands,

    Inc. v. Chartis Specialty Ins. Co., 749 F.3d 962, 965 (11th

    Cir. 2014) (quoting Taurus Holdings, Inc. v. U.S. Fid. & Guar.

    Co., 913 So. 2d 528, 532 (Fla. 2005)).

           There do not appear to be any Florida cases addressing

    whether an affirmative defense can trigger an insurer’s duty

    to    defend.    For   support,    Diaz   Fritz      primarily      relies     on

    Construction      Protective      Services,      Inc.   v.    TIG    Specialty

    Insurance Co., 29 Cal. 4th 189 (Cal. 2002). (Doc. # 52 at

    16). In that case, as here, the plaintiff argued that an

    affirmative defense constituted a “suit for damages” under

    its   insurance    policy,     therefore      its    insurer       should    have

    defended it in an underlying lawsuit. Construction Protective

    Services, 29 Cal. 4th at 194. The trial court disagreed,

    sustained the insurance company’s demurrer, and concluded

    that an insurer’s duty to defend did not extend to affirmative

    defenses raised in response to a lawsuit initiated by the

    insured. Id. On appeal, the Supreme Court of California held

    that the plaintiff adequately pleaded a prima facie right to


                                         13
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 14 of 24 PageID 616




    relief, therefore demurrer was inappropriate and the trial

    court erred in sustaining it. Id. at 198-99.

          Diaz    Fritz    argues    that    this   case   “provides   well-

    reasoned, persuasive authority for establishing coverage for

    affirmative defenses which do not expose the insured to

    monetary liability, but would only act to limit the insured’s

    potential recovery.” (Doc. # 52 at 16).

          Westfield replies that this decision is distinguishable

    from the instant action (Doc. # 53 at 2), and the Court

    agrees.      In   Construction   Protective     Services,   the    court

    specifically noted that the affirmative defense could have

    been filed as an independent complaint. 29 Cal. 4th at 198

    (explaining that “if [the claim for fire damages had been]

    asserted in a court of law, [it] would unquestionably have

    been a suit for damages”). But since litigation was already

    ongoing, the party “was able to assert its . . . damages claim

    by way of setoff rather than a separate complaint.” Id. at

    194. This “procedural nuance” meant that the claim “happened”

    to be filed as an affirmative defense, but “[f]or accounting

    purposes . . . the effect was no less a monetary recovery

    than would be a damages award.” Id. at 198.

          Here, in contrast, Hayward had no viable property damage

    claim against Diaz Fritz. All purported flood damage was


                                        14
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 15 of 24 PageID 617




    suffered by the hospital. (Doc. # 48-5 at 2) (informing the

    jury   that   “[t]his      lawsuit    exists     because     [Diaz    Fritz]

    contends that while Hayward [] was on [the hospital] site

    working, it caused damage to [the hospital] that [it] did not

    repair”).     Therefore,     unlike       the   party   in    Construction

    Protective Services, Hayward could only blame Diaz Fritz for

    property damage in a defensive capacity, as part of a strategy

    to offset its own liability. Since Hayward had no independent

    claim against Diaz Fritz based on property damage, the Court

    agrees that     Construction Protective Service’s holding                 is

    inapposite.

           Furthermore, even if the scenarios were identical, the

    Construction Protective Service court did not definitively

    rule on whether      the affirmative defense was a suit                  for

    purposes of the disputed policy. 29 Cal. 4th at 198. On the

    contrary, the court “decline[d] to decide this question” as

    it did not have the “precise terms of the insurance policy .

    . . before [it].” Id. The Supreme Court of California merely

    held that, under its Code of Civil Procedure, the trial court

    should not have sustained the demurrer. Id.

           Therefore,   Diaz    Fritz     fails     to   cite    any   authority

    squarely holding that an argument pled as an affirmative

    defense can trigger the duty to defend.


                                         15
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 16 of 24 PageID 618




          In contrast, Westfield cites several opinions where the

    court came to the opposite conclusion. (Doc. # 48 at 11).

    State courts in New York and Massachusetts have unambiguously

    held that an insurer’s duty to defend is not implicated by an

    affirmative defense. See P.J.P. Mech. Corp. v. Com. & Indus.

    Ins. Co., 65 A.D.3d 195, 201 (N.Y. App. Div. 1st Dept. 2009)

    (declining to follow          Construction Protective Service              and

    emphasizing     the    distinction        between     using     an   argument

    “defensively     (as     in    an    affirmative      defense)       [versus]

    offensively (as in a counterclaim)”); Peckham v. Hanover Ins.

    Co., No. 0900447, 2010 WL 4070415, at *2 (Mass. Super. July

    27, 2010) (finding that the term “lawsuit” can “only be read

    to describe circumstances in which a party brings a legal

    action    against     [the    plaintiff],”    and   holding      that   “[the

    plaintiff’s] argument that [an] affirmative defense to [the

    plaintiff’s] lawsuit is tantamount to the commencement of a

    lawsuit     against    [the     plaintiff],     and     thus     capable    of

    triggering [its insurer’s] duty to defend [the plaintiff], is

    illogical and defies a rational reading of the caselaw to

    which [the plaintiff] cites”).

          Federal    courts       have   issued    similar        holdings.    In

    Philadelphia     Indemnity       Insurance    Co.     v.      Chicago   Title

    Insurance     Co.,     the     Seventh      Circuit     highlighted        the


                                         16
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 17 of 24 PageID 619




    differences      between     and    affirmative         defense     and   a

    counterclaim, stressing that “[a] counterclaim is used when

    seeking affirmative relief, while an answer or affirmative

    defense seeks to defeat a plaintiff’s claim.” 771 F.3d 391,

    401–02    (7th    Cir.     2014)    (internal     citation        omitted).

    Accordingly, the Seventh Circuit held that a counterclaim may

    trigger an insurer’s duty to defend, but that same policy

    “doesn’t require [an insurer] to ‘defend’ against affirmative

    defenses.” Id. at

          The district court in Yarbrough v. First American Title

    Insurance Company likewise held that an affirmative defense

    was not a “suit” triggering the duty to defend because it did

    not “raise a potential of liability for [the plaintiff] in

    the underlying litigation.” No. 3:14-CV-01453-BR, 2015 WL

    7451193, *6 (D. Or. Nov. 23, 2015). Citing Philadelphia

    Indemnity   Insurance      Co.,    the   court   held    that     “[a]bsent

    language to the contrary in the insurance contract, under

    normal circumstances an insurer’s duty to defend an insured

    is not implicated when the insured is a plaintiff in an action

    in which a defendant pleads an affirmative defense that

    relates to subject matter that may otherwise fall within the

    scope of coverage.” Id. at *5.




                                        17
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 18 of 24 PageID 620




          This Court comes to the same conclusion, and finds that

    the underlying litigation did not implicate Westview’s duty

    to defend. Hayward’s third affirmative defense “alleged . .

    . ‘property damage’” in the sense that it blamed Diaz Fritz

    for any purported damage to the hospital. (Doc. # 48-4 at 4;

    Doc. # 1-1 at 97). But it did not seek any affirmative relief

    from Diaz Fritz “because of” this damage.

          Quite the opposite, the purpose of the defense was to

    avoid damages under Diaz Fritz’s breach of contract claim. By

    its very nature, a claim pleaded as an affirmative defense

    (rather than a counterclaim) is limited to a reduction in the

    plaintiff’s damages. See Moore v. State Farm Mut. Auto. Ins.

    Co., 520 F. Supp. 2d 815, 825 (E.D. La. May 4, 2007) (noting

    that by pleading a claim “as an affirmative defense in its

    answer,” instead of a counterclaim, “the [defendant] has

    limited its relief . . .       to a reduction of the Plaintiffs’

    damages”).

          Therefore, even if successful, the affirmative defense

    would not have “legally obligated” Diaz Fritz to pay anything.

    See Id. at 825–26 (holding that an affirmative defense did

    not trigger coverage under a duty to defend policy, noting

    that “[the plaintiffs] cannot ‘become legally obligated to

    pay’ damages by virtue of [a] set-off affirmative defense, []


                                     18
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 19 of 24 PageID 621




    therefore   []   this   affirmative     defense   does   not   trigger

    coverage under the policy”). At most, it would have entitled

    Hayward to a setoff in damages equal to, but not more than,

    the amount of Diaz Fritz’s claims. Id.

          Thus, Hayward’s allegations of property damage never

    “raise[d] a potential of liability for [Diaz Fritz] in the

    underlying litigation.” Yarbrough, 2015 WL 7451193 at *6.

    Accordingly, the affirmative defense falls outside the policy

    language, as it is not a civil proceeding alleging damages

    against Diaz Fritz at all, much less damages “because of . .

    . ‘property damage.’” (Doc. # 1-1 at 111).

          Nor did the counterclaims trigger the duty to defend.

    Neither counterclaim sought reimbursement for property damage

    to the hospital. (Doc. # 48-4 at 7-9). Instead, both counts

    alleged purely economic damages stemming from breach of the

    subcontract. (Id.). Counterclaims initiated purely “for the

    recovery of money” are not covered by Westfield’s general

    liability   insurance    policy,    which   unambiguously      required

    damages “because of” property damage. See, e.g., Key Custom

    Homes, Inc. v. Mid-Continent Cas. Co., 450 F. Supp. 2d 1311,

    1317–18 (M.D. Fla. Aug. 24, 2006) (holding that “[u]nder the

    law of Florida, general liability policies . . .          clearly do




                                       19
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 20 of 24 PageID 622




    not cover damages that are purely economic in nature,” and

    listing cases).

           The Court therefore agrees with Westfield that, even

    when the responsive pleading is read in its totality, neither

    the counterclaims nor the affirmative defenses implicated the

    duty to defend.

           The Court is not persuaded by Diaz Fritz’s argument that

    “liability for property damages was the only disputed issue

    submitted to the jury,” therefore “a portion of [Hayward’s]

    judgment against [Diaz Fritz] is ‘because of’ the property

    damage which the jury determined [Diaz Fritz] caused to [the

    hospital].” (Doc. # 57 at 6).

           True, property damage to the hospital led Diaz Fritz to

    initiate suit against Hayward, which in turn led to Hayward’s

    counterclaim, which led to a jury verdict in favor of Hayward.

    This verdict eventually resulted in a final judgment of

    $361,902.44 against Diaz Fritz. (Doc. # 47-7). So, in the

    grand scheme of things, the final judgment was catalyzed by,

    or “because of,” property damage to the hospital.

           But the policy is clear that it does not cover every

    suit   that   alludes   to   or   tangentially   involves   property

    damage. The policy only covers “sums that the insured becomes

    legally obligated to pay as damages because of . . . ‘property


                                      20
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 21 of 24 PageID 623




    damage,’” as well as suits “seeking those damages.” (Doc. #

    1-1 at 97).

          Here, although Hayward alleged that Diaz Fritz caused

    the hospital to flood, Hayward was not seeking relief because

    of this property damage. Indeed, as stated previously, it

    could not, as only the hospital sustained property damage

    from the flooding. Therefore, Diaz Fritz was never in danger

    of being found liable to Hayward for “damages because of . .

    .   ‘property    damage,’”       as    unambiguously      required       by   the

    policy. (Doc. # 1-1 at 97).

          The     jury       instructions       confirm       that         Hayward’s

    counterclaims only sought economic relief “for the balance of

    money it is owed for work performed under the parties’

    Subcontract,” not reimbursement for any property damage.

    (Doc. # 48-5 at 3).

          While the jury did deliberate on the fault of the alleged

    property damage, it did so in a narrow context: to determine

    whether     Hayward’s      economic      damages     should       be    offset.

    Specifically, the jury instructions explained that Hayward’s

    breach of subcontract claim was “subject to any offset for

    damages     Hayward   []    is    held   liable     for   relating       to   the

    [property]      damage     to    the   hospital.”    (Doc.    #    48-5).      To

    determine how much of an offset was appropriate, the special


                                           21
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 22 of 24 PageID 624




    verdict form asked the jury to (1) determine whether Hayward

    was responsible for the damage to the hospital, and (2) if

    so, “in what amount[?]”

          Once calculated, the form directed the jury to offset

    this amount against $290,000.00, which was the amount Diaz

    Fritz owed Hayward under the subcontract (as stipulated by

    the parties). Following these instructions, the jury found

    Hayward to be at fault for half of the hospital’s property

    damage, and therefore only entitled to $23,403.68 of its

    completed subcontract.

          Such a verdict touches on property damage, but it should

    not be confused with a finding that Diaz Fritz was liable to

    Hayward for property damages. At all times in the underlying

    litigation, Diaz Fritz’s potential liability sprang solely

    from its decision to withhold payment under the subcontract.

    This scenario does not fall within the language of the policy,

    even if    the counterclaim     can be traced back to alleged

    property damage. See Key Custom Homes, 450 F. Supp. 2d at

    1318 (finding a breach of contract claim to allege “purely

    economic damages,” even thought it could be “traced” back to

    property damage, because the breach of contract claim had a

    separate and independent basis in common law, therefore it

    would exist “regardless of the loss of property”).


                                     22
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 23 of 24 PageID 625




           In sum, the Court agrees with the greater weight of

    authority that Hayward’s affirmative defense did not trigger

    Westfield’s duty to defend. Hayward never sought recovery

    from Diaz Fritz for damages “because of” property damage. It

    only    alleged   economic     damages    because    of   a   broken

    subcontract, and filed a counterclaim seeking those economic

    damages. Such a “suit” falls outside the plain language of

    the insurance agreement, therefore Westfield had no duty to

    defend Diaz Fritz based on the responsive pleading.

           “As the duty to defend is broader than the duty to

    indemnify, if a court determines there is no duty to defend,

    as a matter of law there cannot be a duty to indemnify.”

    Geovea Specialty Ins. Co. v. Hutchins, 831 F.Supp.2d 1306,

    1311-1312 (M.D. Fla. Dec. 21, 2011) (citation omitted). The

    underlying litigation did not trigger a duty to defend,

    therefore, as a matter of law, Westfield had no obligation to

    indemnify the final judgment against Diaz Fritz. Id.

           As Westfield had no duty to defend or indemnify Diaz

    Fritz in the underlying litigation, summary judgment in its

    favor on Count II is appropriate.




                                     23
Case 8:20-cv-00785-VMC-AAS Document 58 Filed 03/26/21 Page 24 of 24 PageID 626




          B.   Diaz Fritz’s Motion

          The court has already found that summary judgment in

    Westfield’s favor is appropriate, therefore Diaz Fritz’s

    Motion is denied.

          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff Diaz Fritz Group, Inc.’s Motion for Partial

          Summary Judgment (Doc. # 47) is DENIED.

    (2)   Defendant   Westfield    Insurance    Company’s   Motion    for

          Summary Judgment (Doc. # 48) is GRANTED.

    (3)   The Clerk is to enter judgment in favor of Westfield and

          against Diaz Fritz, and thereafter close this case.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    26th day of March, 2021.




                                     24
